Citation Nr: 1644976	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-05 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.

These matters are before the Board of Veterans Appeals (Board) on appeal of April 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

These claims were previously before the Board in November 2015 at which time they were remanded for additional development and consideration.


FINDINGS OF FACT

1.  The Veteran's hypertension did not have onset during service, or within one year of separation of separation, is not causally or etiologically related to service, and was not caused or aggravated by a service-connected disability.

2.  The Veteran worked for the U.S. Postal Service for over 30 years as a Letter Carrier before retiring in 2006.

3.  The Veteran's service-connected disabilities do not preclude him from substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to provide assistance to substantiate a Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015).

With regard to the claim for a TDIU, the Veteran submitted a February 2014 statement indicating that he struggled to work after being diagnosed with prostate cancer in 2006.  He further noted that his psychiatric symptoms increased over the years also preventing him from working.  He submitted a November 2014 statement indicating that he disagreed with the March 2014 rating decision denying his claim, as well as the prior VA examiner's opinion from February 2014.  With regard to his hypertension claim, he reported that his diagnosed hypertension was incurred in service, or in the alternative, was related to his service-connected PTSD.

Subsequently, the Board remanded the Veteran's claims in November 2015 for additional development, including VA treatment records, employment records and additional VA examinations related to his contentions.  The VA obtained VA treatment records through January 2016 and issued a March 2016 letter to the Veteran, as well as an April 2016 letter to the Office of Personnel Management (OPM) to obtain any applicable employment records.  No responses were received.  Further, VA obtained additional VA examinations for these claims in March 2016 and April 2016.  Thereafter, the matters were readjudicated in a May 2016 supplemental statement of the case (SSOC), as directed by the Board.  Accordingly, there was substantial compliance with the prior Board remand directives, and additional record requests would be futile, and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

For the above reasons, the Board finds the duty to assist has been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A.  Hypertension

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d. 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for specific chronic diseases, including hypertension, listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

Under VA regulation, hypertension must be confirmed by blood pressure readings taken two or more times on each of at least three different days.  For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).
Facts

The Veteran contends in the November 2014 statement that his hypertension and high blood pressure are related to service or in the alternative, his service-connected PTSD.  He indicated that there are studies which support that PTSD has a direct relationship with the risk of developing hypertension.

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis of hypertension.  The Board notes the entrance examination of October 1969 shows a somewhat elevated blood pressure reading of 138/88.  However, there are no other elevated readings in service, including his May 1972 separation examination in which his blood pressure reading was 114/74.  Further, there is no other in-service indication of high blood pressure or hypertension.

Subsequent to the May 2013 claim, the Veteran was afforded a February 2014 VA examination in which the examiner diagnosed the Veteran with hypertension.  He reported to the examiner that his high blood pressure was related to his PTSD.  The examiner referenced prior high blood pressure readings, including 166/88 from August 2005 and 158/76 from June 2007.  He further noted blood pressure readings during the examination of 132/75.

The examiner indicated that the Veteran's hypertension is less likely than not due to his service-connected PTSD.  He reported that the Veteran has essential hypertension which is defined as a rise in blood pressure of an unknown cause and usually clusters with other cardiovascular risk factors such as aging, being overweight, insulin resistance, diabetes and hyperlipidemia.  He noted the Veteran has all the listed risk factors except diabetes; however, there was evidence of prediabetes indicated by the Veteran and the record, including mild elevation of glucose levels.  The examiner stated medical literature does not support well-grounded studies of PTSD as a cause of hypertension thus, the evidence does not support his claim.

The Veteran was also afforded a VA opinion in December 2014.  The examiner noted the Veteran's service treatment records and that there was no increase in his blood pressure readings.  He indicated that if the Veteran had hypertension in service, then his blood pressure readings would have slowly increased over time and he would not have been normotensive upon discharge.  He further noted that the isolated elevated blood pressure reading upon entrance into service was a one-time event and did not appear to recur or worsen during service.  Therefore, there was not support for a true aggravation beyond the natural progression in service.

Subsequently, as noted above, the Board remanded the claim in November 2015 for additional development, including a new VA examination.  The Veteran was afforded an April 2016 VA examination in which the blood pressure readings averaged 107/70.  The examiner indicated that after a review of the record the Veteran's hypertension is not caused by or incurred in service.  He noted there was nothing in his service treatment records that would suggest his military service caused his hypertension, which was not diagnosed until 2006.  He noted the condition is due to the natural progression of disease with aging, risk factors, and family history.

The examiner went on to state the nature and etiology of his hypertension is essential hypertension which means it was going to occur whether he incurred military service or not.  He indicated the condition is due to multiple risk factors, family history, social factors, lifestyle/diet, and hereditary.  He stated the condition is not related to a service-connected disability as he could not find a viable reason why prostate cancer would cause hypertension.  He noted it is not a risk factor and there is no medical rationale to support this in the medical literature.  Further, there is no valid medical information to support any of the Veteran's other service-connected conditions specifically causing hypertension.  He reported the cause of the hypertension is clearly the natural progression of disease, age, risk factors, family history, lifestyle, and genetics.

Analysis

Based on the foregoing, the preponderance of the evidence is against the Veteran's claim of service connection for hypertension and the claim must be denied.  The weight of the adequate medical evidence supports that the Veteran hypertension condition is not related to service and was not caused or aggravated by a service-connected disability, including PTSD.  The Board accords great probative weight in this regard to the multiple VA examiner's opinions, including the post-remand April 2016 opinion that addressed both direct and secondary theories of entitlement.  

In this regard, the opinions considered all of the pertinent evidence of record, to include the prior VA examinations, blood pressure readings, lay statements, and the Veteran's theories.  The examiner also provided complete rationale, relying on and citing to the examination findings and record reviewed.  His clear conclusions relied on supporting data as well as reasoned medical explanations connection the data to the conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that there are multiple elevated blood pressure readings in the record, including from August 2005 and June 2007.  However, there are no contrary medical opinions of record supporting the Veteran's claim.

The Board has also considered the Veteran's statements that his hypertension is related to service or in the alternative, related to a service-connected disability such as PTSD.  As noted above, in the November 2014 statement, the Veteran indicated certain studies support that PTSD has a direct relationship with the risk of developing hypertension.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Moreover, the question of etiology of the condition in this case, to include by way of causation or aggravation as a result of PTSD, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his current disorders is of less probative value than the medical opinions provided.  Consequently, the Board finds the VA opinions of the April 2016 VA examiner outweighs the Veteran's lay assertions regarding etiology and supports the denial of the claim.

Furthermore, the Veteran's hypertension was not present in service and did not manifest to a compensable degree within the first post-service year.  In this regard, the Board notes that the Veteran's October 1969 entrance examination showed somewhat high blood pressure readings of 138/88.  However, no other elevated readings or indication of high blood pressure or hypertension were found in the service records and the medical opinions explained why that one reading is not considered hypertension.  Further, high blood pressure readings were not located later in the record until 2005, more than 30 years subsequent to service.

In sum, the Board finds that the evidence does not support the Veteran's hypertension manifested during or is related to service; chronic symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service; and hypertension was not caused or aggravated by a service-connected disability, including PTSD.  Thus, the preponderance of the evidence is against the claim under these multiple theories and there is no doubt to be resolved. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for hypertension.

B.  TDIU

Legal Criteria

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19. 

To qualify for a TDIU, the evidence must show that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Extraschedular consideration may also be given if the schedular criteria are not met.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

Facts

For the entire period stemming from the Veteran's November 2012 claim for TDIU, the Veteran is service-connected for PTSD at a minimum of 50 percent rating, and with the combined overall rating at a minimum of 70 percent and now 90 percent.  Thus, the Veteran's combined disability rating for all service-connected disabilities meets the minimum schedular criteria for the appeal period under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.25.  The Board notes previously, the Veteran was diagnosed with prostate cancer and received a 100 percent rating for that condition from June 27, 2005 to October 31, 2012.

The Veteran filed a November 2012 application for increased compensation based on individual unemployability.  He reported that he had worked for the U.S. Postal Service as a Letter Carrier for more than 30 years and had some college education.  He further indicated that he last worked in January 2005 and became too disabled to work in April 2006 based on the combined effect of his service-connected disabilities.

Subsequent to the November 2012 application, the Veteran was afforded a December 2012 VA examination.  The examiner indicated the Veteran's service-connected conditions, including residuals of prostate cancer, urinary frequency and erectile dysfunction, are less likely than not rendering him unable to secure and maintain substantially gainful employment.  With regard to the Veteran's PTSD and adjustment disorder with depression, the examiner indicated that the condition in and of itself would not render him totally incapable of obtaining or maintaining either physical or sedentary employment.

Thereafter, a March 2013 VA examiner indicated the Veteran suffers from a voiding dysfunction related to his previous prostate cancer.  He indicated daytime voiding at intervals of less than one hour.

The Veteran submitted a February 2014 statement in which he indicated that he has struggled to work for years leading up to his diagnosed prostate cancer.  He noted it is difficult for him to communicate, remember, follow instructions, use judgment, and adapt and deal with people, including supervisors, co-workers and the public.  He noted the evidence shows his symptoms have increased over the prior 7 years and when all the evidence is considered, it supports that he is unemployable.

Thereafter, the Veteran was afforded a September 2015 VA examination in which he was diagnosed with pterygium of both eyes, status post excision of the right eye; suspected glaucoma; and nuclear sclerotic and cortical cataracts.  The examiner determined the Veteran's eye conditions do not impact his ability to work.

Subsequently, the Board remanded the claim in November 2015, indicating that service connection had established for diabetes in October 2015 and a remand was necessary for a new VA examination addressing the Veteran's ability to secure and maintain substantially gainful employment based on his service-connected disabilities.  The Board noted a "combined effects" medical opinion was required.

The Board notes the Veteran was afforded a March 2016 VA examination to determine the severity of his service-connected PTSD.  The examiner concluded the Veteran's PTSD equates to social and occupation functioning consistent with deficiencies in most areas, such as work, school, family, relationships, judgment, thinking and mood.

The Veteran was then afforded an April 2016 examination in which the examiner discussed the Veteran's disabilities in relation to his ability to work.  He indicated his prostate cancer is in remission and would not cause an inability of the Veteran to do any type of work.  The examiner indicated the Veteran's voiding pattern would likely interfere with many types of work as he voids a few times per hour, and this would cause an interruption in work efficiency.  Therefore, the urinary residuals condition would affect many types of employment.

The examiner went on to state the Veteran's erectile dysfunction would not affect his ability to work.  The Veteran's diabetes also appears to be stable and well managed, as his A1C's are stable.  Therefore, the examiner indicated his diabetes would not affect most types of employment but would affect strenuous or physical employment.  He noted the Veteran's hearing loss and tinnitus would not affect his ability to be employed, as he and the Veteran had a normal conversation and no hearing difficulty was noted.  Further, the examiner indicated the Veteran is capable of driving and doing some gardening, as well as critical shopping.  He noted the Veteran drove himself to the examination over 100 miles.  The examiner reiterated that the only service-connected condition which affects his employment would be the urinary tract residuals and frequency.  He stated as the prostate cancer is in remission, it would not affect employment and the diabetes, hearing loss and tinnitus are not of severity as to affect employment.

Analysis

Based on the totality of the evidence of record, the Board finds that while the Veteran is unemployed after a lengthy career with the U.S. Postal Service, the most probative evidence of record supports that his service-connected disabilities would not prevent him from securing or maintaining a substantially gainful occupation.  The VA opinions are based on the record and include detailed explanations for the conclusions reached.  The Board finds that the post-remand March 2016 and April 2016 opinions are entitled to the greatest probative weight.  In contrast, the record does not contain any medical opinions to the effect that the Veteran's service-connected disabilities alone prevent him from securing or following a substantially gainful occupation.

The Board notes that the Veteran's February 2014 statement indicated that he requested increased compensation for unemployability or a 100 percent rating for PTSD and secondary conditions.  While the evidence supports that the Veteran suffers from severe PTSD symptoms, the evidence does not indicate that he is totally disabled from the condition and the rating already contemplates some impairment in earning capacity.  As noted above, the March 2016 VA examination report indicated social and occupational functioning with deficiencies in most areas.  Further, the Board notes a January 2016 VA treatment record indicates the Veteran is doing reasonably well with occasional nightmares.  While his 2 primary concerns were described as nightmares and reduced compliance to CPAP, the depression and PTSD conditions were found stable.

Although the question of whether a TDIU is warranted is not purely medical in nature, the Board finds that the medical opinions are consistent with the remainder of the record, including the Veteran's educational and vocational history.  The Veteran indicated in the November 2012 application for TDIU that he stopped working in April 2006.  Further, the evidence supports the Veteran was diagnosed with prostate cancer at that time and received a 100 percent rating for the condition until November 1, 2012.  The Board notes the April 2016 VA examiner stated the prostate cancer is in remission and the Veteran is free from the disease.  Therefore, it is not preventing employment as it may have during when the 100 percent rating was in effect.

The Board is sympathetic to the Veteran's assertions regarding the impact of his service-connected disabilities, including his previous diagnosis of prostate cancer now in remission and his PTSD symptoms.  However, these problems are compensated by his current schedular ratings for the disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Moreover, while his service-connected disabilities may cause some economic and occupational impairment, that also is taken into account in the assigned ratings and the combined overall rating, currently 90 percent since July 13, 2015.  In sum, the Board finds that the Veteran's service-connected disabilities do not preclude him from substantially gainful employment, even when considering the combined effects, and the Veteran's educational and occupational history.

Therefore, in this case, the Veteran has not met his burden of substantiating the claim, even with the assistance of VA.  See 38 U.S.C.A. § 5107(a).  As the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from substantially gainful employment, the benefit-of-the-doubt doctrine is not applicable and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


